Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s arguments and remarks filed on September 20, 2021 have been reviewed and considered. Claims 1-22 are pending in which claims 1, 7, 15, 21-22 have been amended.

Response to Arguments
Applicant's arguments filed on September 20, 2021 have been fully considered but they are not persuasive. 
	Applicant’s First Argument:  Dainese fails to disclose a fabric that collectively supports the related inflation elements.
Examiner’s Response:  The examiner disagrees.  Please note that the applicant claims “a standalone protector” in conjunction with that the “thin layer supporting fabric serving as a support collectively for each of at least one inflatable bag, at least one gas generator, a control unit, and sensors”.  It is noted that the layer of supporting fabric (via 3, 6) supports at least one gas generator (via 1), a control unit (5), and sensors (via acceleration sensors, [0054]) by each being connected to the gilet and jacket-note in [0051] that the gilet (6) is “apt to form a part of the jacket 3” and that in [0053]-[0054] Dainese discloses that each of at least one gas generator (via 1), a control unit (5), and sensors (via acceleration sensors, [0054]) are attached to (i.e. supported by) the layer of supporting fabric (via 3, 6).


Applicant’s Second Argument: As an aside, even if the combination of a jacket and gilet were considered to be a fabric that collectively supports the related inflation elements, such a combination (particularly as depicted in FIGS. 1-6 of Dainese) would not be viewed by the skilled artisan as a thin layer supporting fabric, as claim 1 recites.
Examiner’s Response:  The examiner disagrees.  Please note that the term “thin” is a relative term and does not provide an absolute degree or measurement.

Applicant’s Third Argument: On the other hand, if somehow correlated to the thin layer supporting fabric, neither the gilet nor the jacket would be viewed as a standalone protector as they need to be coupled together for intended functioning, the opposite of a standalone system/device as is claimed.
Examiner’s Response:  Again, the examiner notes that the applicant has claimed a combination of “a standalone protector” in conjunction with that the “thin layer supporting fabric serving as a support collectively for each of at least one inflatable bag, at least one gas generator, a control unit, and sensors” as provided in claim 1.  However, the applicant claims a “comprising” claim and does not further differentiate or claim with structure how the elements are connected or disconnected as argued.  The entire unit of Dainese can be considered a “standalone wearable protector”.

Applicant’s Fourth Argument:  As noted above, this distinction from Applicant’s invention is now further fleshed out via amendment to claim 1 (with support from paragraphs [0086] and [0087]), as follows: “ said at least one inflatable bag being housed in a seat provided in the thin layer supporting fabric, wherein the seat is a pocket...”
	Examiner’s Response:  As necessitated by Applicant’s amendment, please see the new rejection below of Dainese (US PG Pub 2004/0111790) in view of Steiner (USPN 4,397,046).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 17, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dainese (US PG Pub 2004/0111790) in view of Steiner (USPN 4,397,046).
Regarding Claim 1, Dainese discloses of a standalone wearable protector (via Figures 1-6) for motorcycle drivers, comprising:
a thin layer supporting fabric (via 3, 6) for covering at least a trunk portion of a user’s body when worn (note Figure 1) and being substantially non-resistant to abrasion and to friction stresses [0037]-[0038], said thin layer supporting fabric (via 3, 6) serving as a support for each collectively of at least one inflatable bag (9, 12, 15), at least one gas generator (via 1), a control unit (5), and sensors (via acceleration sensors, [0054]);
said at least one inflatable bag (9, 12, 15), said at least one inflatable bag being housed in a seat (via 8) provided in the thin layer supporting fabric [0057];
said at least one gas generator (via 1) connected to said at least one inflatable bag, said at least one gas generator being fastened directly or indirectly to said thin layer supporting fabric [0051], [0065];
said control unit (5) fastened directly or indirectly to said thin layer supporting fabric [0053]; and
said sensors (via acceleration sensors, [0054]) connected to said control unit and provided on said thin layer supporting fabric, the control unit (5) configured for activating the at least one gas generator in event of a danger situation being detected by the sensors [0054], (Figures 1-6, [0051]-[0068]).
Dainese however does not disclose wherein the seat is a pocket.
Steiner teaches of a protector for motorcycle drivers wherein at least one inflatable bag (via 6 & 3) is being housed in a seat (via 20) provided in a thin layer supporting fabric (via 19) and wherein the seat is a pocket (via 20, (note provided between the internal lining and external skin or fabric @ 20-see Figure 4, Col. 2, lines 55-63, Col. 3, lines 1-6), (Figures 1-4, Col. 1, lines 45-68, Col. 2, lines 1-63, Col. 3, lines 1-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the seat is a pocket as taught by Steiner to provide a protective cover over the inflatable bag and to permanently attach the inflatable bag to the clothing, (Col. 2, lines 55-63).

Regarding Claim 2-3, 6-8, 17, and 21 the device of Dainese as modified by Steiner discloses the invention as claimed above.   Further Dainese/Steiner discloses:
(claim 2), further comprising a semi rigid back shield (via 19) fastened to said thin layer supporting fabric, said semi rigid back shield being suitable for covering (via Figure 6), when said thin layer supporting fabric is worn by the user, at least a back portion of the user, said control unit (5) and said at least one gas generator (via 1) being housed inside the semi rigid back shield [0051]-[0068];
(claim 3, Dainese), wherein the sensors are integrated inside said thin layer supporting fabric [0054],
(claim 6, Dainese), wherein said at least one inflatable bag (9, 12, 15) is arranged on the thin layer supporting fabric adapted for covering one or more of chest, ribs, shoulders, back, and hips of a user [0057], [0062] [0064]-[0065];
(claim 7, Dainese/Steiner), wherein the seat (via 20) is arranged on an inner surface (via internal surface (see Figure 4, Col. 2, lines 55-63, Col. 3, lines 1-6)) of the thin layer supporting fabric (via 19);
(claim 8, Dainese), comprising a plurality of gas generators (via 1, note Figure 6), said gas generators being able to be simultaneously activated by the control unit, [0062];
 (claim 17, Dainese), comprising a plurality of gas generators (via 1, note Figure 6), said gas generators being able to be activated by the control unit at different times [0062]; 
(claim 21, Dainese), wherein said thin layer supporting fabric (via 3, 6) is configured to apply a compression force (via 8-note resistive seams, [0057]) on the at least one inflatable bag (9, 12, 15) once inflated to assist in deflation of the at least one inflatable bag [0057], (Figures 1-6, [0051]-[0068]).

Regarding Claim 22, Dainese discloses of a standalone wearable protector (via Figures 1-6) for motorcycle drivers, comprising:
a thin layer supporting fabric (via 3, 6) for covering at least a trunk portion of a user’s body when worn (note Figure 1) and being substantially non-resistant to abrasion and to friction stresses [0037]-[0038], said thin layer supporting fabric (via 3, 6) serving as a support collectively for each of at least one inflatable bag (9, 12, 15), at least one gas generator (via 1), a control unit (5), and sensors (via acceleration sensors, [0054]);
said at least one inflatable bag (9, 12, 15), said at least one inflatable bag being housed in a seat (via 8) provided in the thin layer supporting fabric [0057];
said at least one gas generator (via 1) connected to said at least one inflatable bag, said at least one gas generator being fastened directly or indirectly to said thin layer supporting fabric [0051], [0065];
said control unit (5) fastened directly or indirectly to said thin layer supporting fabric [0053]; and
said sensors (via acceleration sensors, [0054]) connected to said control unit and provided on said thin layer supporting fabric, the control unit (5) configured for activating the at least one gas generator in event of a danger situation being detected by the sensors [0054], 
wherein said seat of the thin layer supporting fabric forms a support for the at least one inflatable bag during inflation without obstructing the at least one inflatable bag when inflating to a maximum volume [0057], (Figures 1-6, [0051]-[0068]).
Dainese however does not disclose wherein the seat is a pocket.
Steiner teaches of a protector for motorcycle drivers wherein at least one inflatable bag (via 6 & 3) is being housed in a seat (via 20) provided in a thin layer supporting fabric (via 19) and wherein the seat is a pocket (via 20, (note provided between the internal lining and external skin or fabric @ 20-see Figure 4, Col. 2, lines 55-63, Col. 3, lines 1-6), (Figures 1-4, Col. 1, lines 45-68, Col. 2, lines 1-63, Col. 3, lines 1-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the seat is a pocket as taught by Steiner to provide a protective cover over the inflatable bag and to permanently attach the inflatable bag to the clothing, (Col. 2, lines 55-63).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dainese (US PG Pub 2004/0111790) in view of Steiner (USPN 4,397,046) as applied to claim 1 above, and further in view of Jasionowicz et al. (USPN 4,143,197) (hereinafter “Jasionowicz”).
Regarding Claim 4, the device of Dainese as modified by Steiner discloses the invention as substantially claimed above.  The device does not disclose wherein said thin layer supporting fabric is made of polyester, polyamide, or other synthetic fabrics.
Jasionowicz teaches of materials for motorcycle jackets wherein said thin layer supporting fabric is made of polyester, polyamide, or other synthetic fabrics (note Nylon via Kevlar), (Col. 2, lines 50-61, Col.3, lines 3-27).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the motorcycle garment of the device of Dainese as modified by Steiner wherein said thin layer supporting fabric is made of polyester, polyamide, or other synthetic fabrics as taught by Jasionowicz to be a lightweight, flexible high abrasion resistance material.

Claims 5 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dainese (US PG Pub 2004/0111790) in view of Steiner (USPN 4,397,046).
Regarding Claims 5 and 18, the device of Dainese as modified by Steiner discloses the invention as substantially claimed above.  The device does not disclose wherein the thickness of said thin layer supporting fabric is comprised between 0.1mm and 0.6mm and wherein the thickness of said thin layer supporting fabric is comprised between 0.2mm and 0.4mm.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide these measurements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-16 and 19-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732